Case 1:19-cv-00715-LO-IDD Document 48 Filed 07/23/19 Page 1 of 14 PageID# 625




                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                              Alexandria Division


JUUL LABS, INC.,

                   Plaintiff,

v.                                                  Civil Action No. 1:19-cv-00715


YASER AHMED, GREG HILLHOUSE, PANTELEY
NIKOLOV, MIN ZHANG (敏 张), DANIEL WHITE,
WENJIANG MAI, DONG DONG WANG (东东 王),
ARTHUR BERNARD, MARK DERIAS, KEVIN
SULLIVAN, ANTONIO CRESSOTTI, RUSSELL
MCGOWAN, ZHENYU ZHU, LIAN CUI JIANG (莲翠
蒋), XIAO HUA WANG (小华 汪), ROY WALKER,
YERVAND SETOYAN, GREG WILSON, EMAN
GHALY, HAI YAN XIANG (海艳 项), JORDAN
HORST, MYRON DOYLE, BENZ TRAN, DENNIS
HAMMER, JIAQI CHEN, DUY TRAN, ANGELENE
QUIMBAYA, KENNETH BUSS, PENG LIN (鹏 林)
IVAN ZAMBAROV, APRIL CASELLA, NIKOLAY
ZANBAROV, TRACY WISBY, MERVAT
ABOULAYLA, NOAH MARTANO, NICOLE
EGDORF, JOSIF LEITNER, HARLEN NAPPI,
ROBERT RULE, MINGHUA HUANG, SARAH
GRIFFITH, JACOB COLEMAN, SLADE HANSON,
ALEJANDRO PIEDRA, CHRISTY VASQUEZ, HUI QI
LIN (辉棋 林), WENBO LEI, MARCIO DIAZ, ALI
TOY, JESSE LAZAR, SIBEL TOY, NIDAL
HAMAYEL, IMAD RIHAN, ZAHEY SAMEEH,
JASON KIM, FREDERICK ROESEL, YAN XIONG,
BOBBY TAYLOR, CAROL PRINE, JIAWEI HUANG,
DARIO VASQUEZ, KENGATE LEEN, JORDAN
MCLEOD, KYLE JACKSON, KYLE PATTERSON,
KIMBERLY STRATOS,

                   Defendants.




                                      1
Case 1:19-cv-00715-LO-IDD Document 48 Filed 07/23/19 Page 2 of 14 PageID# 626




 PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR ORDER
AUTHORIZING SERVICE OF PROCESS BY EMAIL AS TO CERTAIN DEFENDANTS

       Plaintiff Juul Labs, Inc., (“Plaintiff” or “JLI”), submits this memorandum of law in

support of its instant motion for leave to effect substituted service on certain foreign Defendants

located in China. After obtaining discovery from PayPal, Plaintiff learned that 9 of the

Defendants in this case are foreign businesses ostensibly located in China actively engaged in

counterfeiting operations. In order to carry on their illicit business, these foreign Defendants

take numerous precautions, including actively concealing their real identities and physical

addresses. As a result, Plaintiff has been unable to determine identities and actual physical

whereabouts of these foreign Defendants in order to effectively complete service of process.

Plaintiff has, however, verified that these foreign Defendants conduct business via known email

addresses. Accordingly, Plaintiff respectfully requests authorization to serve the foreign

Defendant businesses electronically via email.

I.     INTRODUCTION

       JLI is a pioneer in Electronic Nicotine Delivery Systems (i.e., “ENDS”) and related

technologies, having spent years and invested millions of dollars to develop and introduce into

the market in 2015 its branded, innovative, and breakthrough ENDS product. The JUUL-branded

system features a unique appearance and distinctive package design. These unique features

differentiate JUUL both visually and aesthetically from others in its category. As is the case with

many successful brands, JLI has become aware of significant trademark infringement and

counterfeiting problems in the United States and around the world.

       Defendants in this case are engaged in an expansive counterfeiting operation that relies

on online sales using online marketplaces such as eBay (“the Defendant Stores”) to sell

counterfeit JLI goods by the thousands. See Complaint [ECF 1], ¶¶ 20–25; see also First


                                                 2
Case 1:19-cv-00715-LO-IDD Document 48 Filed 07/23/19 Page 3 of 14 PageID# 627




Amended Verified Complaint [ECF 43], ¶¶ 20, 87-90. Defendants accept payment via PayPal on

eBay. On June 7, 2019, this Court issued an order allowing Plaintiff to obtain limited discovery

from eBay sufficient to learn the identifies of the Defendants as well as any name, email address,

telephone number, PayPal account, or other payment accounts associated with such eBay

accounts. [ECF 20]. As a result of the discovery received from PayPal, Plaintiff has discovered

that 9 of the Defendants identified in their initial Complaint appear to be located in China. These

defendants are identified below:



                                           TABLE 1:

No.   Defendant’s eBay ID           Defendant’s Name                 PayPal email address
          qiaotianping-
 4                                                                qtp_misszhang@outlook.com
         zhengmeixinxi
                                    Min Zhang (敏 张)                 shiyan0227@outlook.com
 5         miss_zhang                                             qtp_misszhang@hotmail.com
                                                                  maiwenjiang@hotmail.com
                                       Wenjiang Mai
 7          Vapingpit                                          misszhanglink2mwj@outlook.com
                                                                  qtplink2mwj@outlook.com
                                     Dong Dong Wang
 8        savings4u168                                             wangpaul668@gmail.com
                                        (东东 王)
                                      Lian Cui Jiang
15        kytech2016_0                                               kytech2016@163.com
                                        (莲翠 蒋)
16        szeminhhangy                                          wangxiaohua588@outlook.com
                                      Xiao Hua Wang
22          tyijiafkju                                          xiaohuawang588@outlook.com
                                         (小华 汪)
68         yanshifu482                                             wxhua188@outlook.com
                                     Hai Yan Xiang
24       red-cherry2018                                            cherry-xiang@outlook.com
                                        (海艳 项)
33         talfangkoyu              Peng Lin (鹏 林)                 penglin188@outlook.com
53        wanyancai559             Hui Qi Lin (辉棋 林)                linhq888@hotmail.com
54        wenwen996_4                  Wenbo Lei                   wenwen996@aliyun.com


       Despite the fact that the identified Defendants appear to live in China, their eBay

storefronts list the counterfeit products that they sell as coming from the U.S. See Declaration of

Monica Riva Talley (the “Talley Decl.”) ¶ 8. In fact, the shipping addresses associated with the

                                                3
Case 1:19-cv-00715-LO-IDD Document 48 Filed 07/23/19 Page 4 of 14 PageID# 628




test buys performed by Plaintiff from these particular Defendants indicate that many of their

products were shipped from the same U.S. warehouse. See id. Given such contradictory

information, and despite its efforts, Plaintiff has been unable to confirm the names or specific

locations of the foreign Defendants that are the subject of this motion. See generally id. This is

not surprising, because counterfeiters like Defendants generally take substantial steps to conceal

their identities, including operating under aliases and providing false mailing addresses and

phone numbers. See id. ¶¶ 7–8. However, given that Defendants conduct their illicit business

solely over the Internet using email and other electronic communications to complete their illicit

sales, it is highly likely that the email addresses associated with Defendants are both currently in

use and accurate. See id. ¶¶ 12-13. In fact, a working email address is a necessary prerequisite to

opening and operating a PayPal account. See id. ¶ 12. As a result, Plaintiff submits that providing

notice to these 9 identified Defendants via email, in addition to any notice that these Defendants

will receive from PayPal regarding the status of their accounts if and when the temporary

restraining order (filed concurrently with the Complaint in this action) has been entered, is

reasonably calculated under the circumstances to apprise Defendants of the pendency of this

action and afford them the opportunity to present their objections. In fact, email may be the only

reliable way to provide such notification. Accordingly, Plaintiff seeks leave of court to serve the

Complaint via email on the 9 Defendants identified above in Table 1, who appear to be residents

of China, pursuant to Fed. R. Civ. P. 4(f)(3). Absent the ability to serve Defendants in this

manner, Plaintiff will almost certainly be left without the ability to pursue a final judgment.

II.    BACKGROUND

       Defendants run a sophisticated counterfeiting operation, and are doing business with

Virginia residents by selling counterfeit JLI products through online marketplaces, such as eBay.



                                                  4
Case 1:19-cv-00715-LO-IDD Document 48 Filed 07/23/19 Page 5 of 14 PageID# 629




See ECF 1 and 43, ¶ 20. The Defendant Stores share unique identifiers, such as design elements,

product photographs, trade channels, similarities in price, similarities in the description of the

goods offered, and similarities in the counterfeit products offered for sale, establishing a logical

relationship between them. See ECF 1, ¶¶ 21, 25, 31, 36; see also ECF 43, ¶¶ 87, 90, 96, 101;

and Exhibit 2 to Complaint. Further, Defendants attempt to avoid liability by going to great

lengths to conceal both their identities and the full scope and interworking of their counterfeiting

operation. See id.; see also Talley Decl. ¶¶ 8. In fact, it is likely these Defendant businesses in

this case have no physical business location whatsoever. See id. ¶ 10.

       Prior to pursuing the present Action, Plaintiff conducted an extensive investigation into

Defendants, including performing test buys of Defendants’ goods to ensure they were

counterfeit. Through this investigation, Plaintiff was unable to determine valid addresses or

locations for any of the Defendants due, at least in part, to the purposeful concealment of their

identity and location. See id. ¶ 10 Pursuant to this Court’s Order, Plaintiff obtained limited

discovery from eBay sufficient to learn the identities of the Defendants as well as other

identifying information associated with their eBay accounts. See id. ¶ 11. As a result of the

discovery received from PayPal, Plaintiff discovered that 9 of the Defendants identified in their

initial Complaint (see Table 1, supra) appear to be located in China. See Talley Decl. ¶ 11.

       Despite the fact that these 9 Defendants appear to live in China, their eBay storefronts list

the counterfeit products that they sell as coming from the U.S. See id. ¶ 11. In fact, the shipping

addresses associated with the test buys performed by Plaintiff from these particular defendants

indicate that many of their products were shipped from the same U.S. warehouse. As a result of

what appears to be purposeful concealment of their identities and physical locations, Plaintiffs




                                                 5
Case 1:19-cv-00715-LO-IDD Document 48 Filed 07/23/19 Page 6 of 14 PageID# 630




have been unable to confirm with any reasonable accuracy the actual identities and locations of

these 9 China-based Defendants.

       This purposeful concealment by these Defendants of their identities and physical

locations is also consistent with previous cases where the undersigned counsel has represented

plaintiffs in anti-counterfeiting cases. See id. ¶¶ 9, 12-17. One common tactic used by

counterfeiters is to employ return addresses that are nothing more than post office boxes or even

vacant lots. See id. ¶ 17. In fact, the undersigned counsel has also uncovered cases of

counterfeiters using stolen identities while pursuing these types of anti-counterfeiting

investigations. See id. ¶ 15. Indeed, other cases in this District have shown that these types of

foreign counterfeiting defendants go to great lengths to conceal their identities and physical

locations to shield their counterfeit operations. See Juul Labs, Inc. v. Unincorporated Ass’ns,

Case No. 1:18-cv-01516-LO-IDD [ECF 24] (E.D. Va. Dec. 10, 2018) (granting a similar motion

for service by email), Juul Labs, Inc. v. Unincorporated Ass’ns, Case No. 1:18-cv-01287-LO-

IDD [ECF 22] (E.D. Va. Oct. 16, 2018) (same), Juul Labs, Inc. v. Unincorporated Ass’ns, Case

No. 1:18-cv-01207-LO-IDD [ECF 21] (E.D. Va. Sept. 26, 2018) (same), Juul Labs, Inc. v.

Unincorporated Ass’ns, Case No. 1:18-cv-01063-LO-IDD [ECF 22] (E.D. Va. Sept. 11, 2018)

(same), Volvo Car Corp. v. Unincorporated Ass’ns, Case No. 1:18-cv-00977-LO-IDD [ECF 26]

(E.D. Va. Aug. 31, 2018) (same), Volkswagen AG et al. v. Unincorporated Ass’ns, et al., Case

No. 1:17-cv-00970 [ECF 42] (E.D. Va. Nov. 21, 2017) (granting a similar motion for service by

email or publication), Volkswagen AG et al. v. Unincorporated Ass’n, et al., Case No. 1:17-cv-

001413 [ECF 54] (E.D. Va. May 11, 2018) (same); see also Talley Decl. at ¶¶ 12–17.

       For at least these reasons, it would be nearly impossible for Plaintiff to track down and

serve the 9 China-based Defendants identified in Table 1 in-person via the Hague or otherwise.



                                               6
Case 1:19-cv-00715-LO-IDD Document 48 Filed 07/23/19 Page 7 of 14 PageID# 631




The only effective and practical solution is to serve Defendants via email. Counterfeiters who

accept payment via PayPal must provide a valid email address to their customers in order to

complete the purchase. See Talley Decl. ¶ 12. Moreover, it is necessary for merchants, such as

Defendants, who operate entirely online, to ensure they can communicate with customers

electronically. As such, it is far more likely that Defendants can be served electronically than

through traditional service of process methods. In fact, in past cases filed by the undersigned

counsel, this method of service has proven particularly effective. See id. ¶¶ 12-13. On average,

once notified via email by either Plaintiff’s counsel or PayPal, typically 80% or more of

Defendants contact counsel to settle the case. See id. ¶ 13-14.


   III. ARGUMENT

       In this case, Plaintiff seeks leave to serve the foreign Defendants identified in Table 1,

above, using the email addresses that Defendants provided to open and use their respective

PayPal accounts.

       A.      This Court Is Empowered to Authorize Service Via Electronic Mail.

       Fed. R. Civ. P. 4(f) governs service of process upon individuals in foreign countries and

provides three mechanisms of service:

       (1)     by any internationally agreed means of service that is reasonably calculated to
               give notice, such as those authorized by the Hague Convention on the Service
               Abroad of Judicial and Extrajudicial Documents; or

       (2)     if there is no internationally agreed means, or if an international agreement allows
               but does not specify other means, by a method that is reasonably calculated to
               give notice: […] or

       (3)     by other means not prohibited by international agreement, as the court orders.

       Importantly, Rule 4 does not require that a party attempt service of process by other

methods enumerated in Rule 4(f) before petitioning the court for alternative relief under Rule


                                                 7
Case 1:19-cv-00715-LO-IDD Document 48 Filed 07/23/19 Page 8 of 14 PageID# 632




4(f)(3). See Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1014–1015 (9th Cir. 2002). As

the Rio Props. Court explained, Rule 4(f) does not create a hierarchy of preferred methods of

service of process. Id. at 1014. To the contrary, the plain language of the Rule requires only that

service be directed by the court and not be prohibited by international agreement. See id.; see

also BP Prods. N. Am., Inc. v. Dagra, 236 F.R.D. 270, 271 (E.D. Va. May 31, 2006) (holding

service of process by publication in Pakistani newspapers was appropriate and stating that “[t]he

Court is afforded wide discretion in ordering service of process under Rule 4(f)(3)”); In re Int’l

Telemedia Assocs., Inc., 245 B.R. 713 (Bankr. N.D. Ga. 2000) (authorizing service by facsimile,

e-mail, and mail to the defendant’s last known address); Smith v. Islamic Emirate of Afghanistan,

2001 WL 1658211 (S.D.N.Y. 2001) (authorizing service by alternative methods under Fed. R.

Civ. P. 4(f)(3)). Notably, many courts have held that “nothing in Rule 4(f) or its advisory

committee notes indicates that court-directed service under Rule 4(f)(3) is ‘extraordinary relief.’”

Forum Fin. Grp., LLC v. President & Fellows of Harvard Coll., 199 F.R.D. 22, 23 (D. Me.

2001).

         Numerous jurisdictions, including this Court, have granted requests to serve by email.1 In

granting service by email, courts have found that email service has the “greatest likelihood” of



         1
          See Volkswagen AG et al. v. Unincorporated Ass’n, et al., Case No. 17-cv-00970 (E.D.
Va. Aug. 29, 2017); Volkswagen AG et al. v. Unincorporated Ass’n, et al., Case No. 17-cv-
001413 (E.D. Va. Dec. 12, 2017). There are also many examples of courts in other jurisdictions
throughout the United States permitting service by email in cases similar to the instant case. See,
e.g., Eye Safety Sys., Inc. v. The Partnerships and Unincorporated Ass’ns Identified in Schedule
“A”, Case No. ILND-1:18-cv-00034 [ECF 27 (Jan. 16, 2018)] (granting plaintiff’s motion for,
inter alia, service by email); see also Spin Master Ltd. et al v. The Unincorporated P’ships and
Ass’n Identified in Schedule “A”, Case No. ILND-1:18-cv-01270 [ECF 26 (Feb. 27, 2018)]
(same); Levi Strauss & Co. v. The Unincorporated P’ships and Ass’ns Identified in Schedule
“A”, Case No. ILND-1:17-cv-04561 [ECF 21 (June 27, 2017)] (same); Yeti Coolers, LLC v.
Taneil George, et al, Case No. FLSD-0:17-cv-62215 [ECF 12 (Nov. 20, 2017)] (same);
Mycoskie, LLC v. csmlong188 et al., Case No. FLSD-0:17-cv-60782 [ECF 13 (May 1, 2017)]
(same); Fendi Adele, S.R.L. v. Alma Hernandez, et al, Case No. FLSD-0:17-cv-62379 [ECF 7
                                                 8
Case 1:19-cv-00715-LO-IDD Document 48 Filed 07/23/19 Page 9 of 14 PageID# 633




reaching e-commerce merchants, noting, among other things, that even, “[t]he federal judiciary’s

own CM/ECF system alerts parties . . . by e-mail messages.” Chanel, Inc. v. Zhibing, Case No.

09-cv-02835, 2010 WL 1009981 at *4 (W.D. Tenn. Mar. 17, 2010).

       B.     International Agreement Does Not Preclude or Prohibit Service By Email.

       Although Plaintiff is unable to determine the actual physical whereabouts of the

Defendants identified in Table 1, Plaintiff has good cause to believe that these Defendants are

most likely residents of China, or that Defendants utilize China as the hub of their counterfeit

operations (or, at a minimum, as the source of their counterfeit goods). See ECF 43 ¶ 20. The

Hague Convention on the Service Abroad of Judicial and Extra-Judicial Documents in Civil or

Commercial Matters (“Hague Convention”), to which China is a signatory, does not preclude

service by email, and the declarations to the Hague Convention filed by China do not appear to

expressly prohibit email service. According to Article 1 of the Hague Convention, the

“Convention shall not apply where the address of the person to be served with the document is

not known.” Hague Convention Article 1. As such, there is no bar to court-directed email service

under Rule 4(f)(3). See Rio Props., 284 F.3d at 1017; see also Williams-Sonoma Inc. v.

Friendfinder Inc., 2007 WL 1140639 at *2 (N.D. Cal. 2007) (permitting service by email

because Hague Convention does not expressly prohibit email); Philip Morris USA Inc. v. Veles




(Dec. 12, 2017)] (same); Burberry Ltd. et al v. The P’ships and Unincorporated Ass’ns Identified
On Schedule A, Case No. ILND-1:17-cv-03255 [ECF 23 (May 4, 2017)] (same); Chanel, Inc. v.
Individual, P’ship, or Unincorporated Ass’n Identified on Schedule A, Case No. FLSD-0:17-cv-
62270 [ECF 9 (Nov. 22, 2017)] (same); Louis Vuitton Malletier, S.A. v. Andrew Henry et al,
Case No. FLSD-0:17-cv-61034 [ECF 12 (June 5, 2017)] (same); Cartier Int’l A.G. v. Anatoky et
al, Case No. FLSD-0:17-cv-60831 [ECF 12 (May 3, 2017)] (same); Lacoste Alligator S.A. v.
6666 store et al, Case No. FLSD-0:17-cv-60046 [ECF 15 (Jan. 25, 2017)] (same); Gucci Am.,
Inc. v. 8710 t-shirt shop et al, Case No. FLSD-0:16-cv-63002 [ECF 15 (Jan 12, 2017)] (same);
Louis Vuitton Malletier, S.A. v. afste nxmu et al, Case No. FLSD-0:17-cv-61819 [ECF 11 (Sep.
20, 2017)] (same).

                                               9
Case 1:19-cv-00715-LO-IDD Document 48 Filed 07/23/19 Page 10 of 14 PageID# 634




Ltd, No. 06 Civ. 2988, 2007 WL 725412, at *2-3 (S.D.N.Y. Mar. 12, 2007) (same); Gurung v.

Malhotra, 2011 WL 5920766 (S.D.N.Y. 2011).

         Other courts have reasoned that because the Hague Convention only applies if the law of

the forum state requires service of documents abroad, the Hague Convention is not a barrier to

any alternative service that will be performed domestically. See FMAC Loan Receivables v.

Dagra, 228 F.R.D. 531, 534-35 (E.D. Va. 2005) (ordering service on domestic counsel under

Rule 4(f)(3) and finding that Hague Convention would not apply because service would be

effected in the United States); see also Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S.

694, 698-99 (1988). Thus, because the United States of America and China are signatories to the

Hague Convention on the Service Abroad of Judicial and Extra-Judicial Documents in Civil or

Commercial Matters,2 service by email is appropriate. See also Philip Morris, 2007 WL 725412

at *1, n.2 (electronic mail service was authorized and the Hague Convention did not apply

because, despite physical “addresses” having been provided by Defendant’s registrar, the actual

addresses could not be confirmed as valid).

         C.     Email Service Constitutes Valid Due Process.

         In order to fulfill due process requirements under Fed. R. Civ. P. 4(f)(3), the Court must

approve a method of service that is “reasonably calculated under all the circumstances,” to

provide notice to the defendants. See Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306,

314 (1950). Federal courts have routinely recognized the validity of service by email or

publication where other means have failed. See Juniper Networks, Inc. v. Bahattah, No. 07-1771

(PLF), 2008 WL 250584, at **1-2 (D.D.C. Jan. 30, 2008) (citing Rio Props., Inc. when finding

that “in certain circumstances […] service of process via electronic mail […] is appropriate and


2
    See http://www.hcch.net/index_en.php?act=conventions.text&cid=17 (last visited 2/7/2018).

                                                 10
Case 1:19-cv-00715-LO-IDD Document 48 Filed 07/23/19 Page 11 of 14 PageID# 635




may be authorized by the Court under Rule 4(f)(3) of the Federal Rules of Civil Procedure”);

Philip Morris, 2007 WL 725412, at *1 (allowing email service by Plaintiff); Williams v. Adver.

Sex LLC, 231 F.R.D. 483, 488 (N.D.W. Va. 2005) (“service of process by electronic mail is

authorized by and warranted under Rule 4(f)(3) of the Federal Rules of Civil Procedure”).

Moreover, “[w]here the plaintiff can show that deliberate avoidance and obstruction by the

defendant [has] made the giving of notice impossible, statutes and case law have allowed

substitute notice by mail and by publication in media of general and wide circulation.” S.E.C. v.

Tome, 833 F.2d 1086, 1092 (2d Cir. 1987).

       Where, as here, a plaintiff demonstrates that service via electronic mail is likely to reach

the defendant, due process is satisfied. See e.g., Philip Morris, 2007 WL 725412 at *2-3

(compiling cases that show due process is satisfied by email service); Rio Props., 284 F. 3d at

1014 (“[It is] not only that service of process by email was proper—that is, reasonably calculated

to appraise [the defendant] of the pendency of the action and afford it an opportunity to

respond—but in this case, it was the method of service most likely to reach [the defendant]”);

Popular Enters., LLC v. Webcom Media Grp., Inc., 225 F.R.D. 560, 563 (E.D. Tenn. 2004)

(“Service of process by e-mail is reasonably calculated to apprize defendant of the pendency of

this action and afford it an opportunity to respond”). Particularly, the Court is afforded wide

discretion in ordering service of process under Rule 4(f)(3), which “provides the Court with …

flexibility and discretion … empowering courts to fit the manner of service utilized to the facts

and circumstances of the particular case.” BP Prods., 236 F.R.D. 270 (citing In re Int’l

Telemedia Ass’n, Inc., 245 B.R. 713, 719 (Bankr. N.D. Ga. 2000) (granting Rule 4(f)(3) motion

authorizing service to defendant’s last-known email address)). When exercising that discretion

courts should make “an earnest effort […] to devise a method of communication that is



                                               11
Case 1:19-cv-00715-LO-IDD Document 48 Filed 07/23/19 Page 12 of 14 PageID# 636




consistent with due process and minimizes offense to foreign law.” See Fed. R. Civ. P. 4

Advisory Committee’s notes (1993).

        Defendants attempt to avoid liability by going to great lengths to conceal both their

identities and the full scope and interworking of their counterfeiting operation. As a result,

Plaintiff is unable to accurately confirm the identities and physical locations of Defendants

identified in Table 1 to effect service and are, thus, left with email as their only effective way to

ensure service of process. Email service in this case is, however, extremely likely to be effective

since Defendants must provide PayPal with a valid email address so that customers can complete

payment. Moreover, it is necessary for merchants, such as Defendants, who operate entirely

online, to ensure they can communicate with customers electronically. As such, it is far more

likely that Defendants can be served electronically than through traditional service of process

methods. In fact, in past cases filed by the undersigned counsel, this method of service has

proven particularly effective. See Talley Decl. ¶¶ 12-13. On average, once notified via email by

either Plaintiff’s counsel or PayPal, typically 80% or more of Defendants contact counsel to

settle the case. See id. ¶ 13-14.

        Accordingly, allowing service solely by email in the present case is appropriate and

comports with constitutional notions of due process, particularly given the decision by

Defendants to conduct their illegal Internet-based activities anonymously while unlawfully using

Plaintiff’s famous trademarks for their own profit.

        Other courts in this District have also found email service is valid due process. See Juul

Labs, Inc. v. Unincorporated Ass’ns, Case No. 1:18-cv-01516-LO-IDD [ECF 24] (E.D. Va. Dec.

10, 2018) (granting a similar motion for service by email), Juul Labs, Inc. v. Unincorporated

Ass’ns, Case No. 1:18-cv-01287-LO-IDD [ECF 22] (E.D. Va. Oct. 16, 2018) (same), Juul Labs,



                                                 12
Case 1:19-cv-00715-LO-IDD Document 48 Filed 07/23/19 Page 13 of 14 PageID# 637




Inc. v. Unincorporated Ass’ns, Case No. 1:18-cv-01207-LO-IDD [ECF 21] (E.D. Va. Sept. 26,

2018) (same), Juul Labs, Inc. v. Unincorporated Ass’ns, Case No. 1:18-cv-01063-LO-IDD [ECF

22] (E.D. Va. Sept. 11, 2018) (same), Volvo Car Corp. v. Unincorporated Ass’ns, Case No. 1:18-

cv-00977-LO-IDD [ECF 26] (E.D. Va. Aug. 31, 2018) (same), Volkswagen AG et al. v.

Unincorporated Ass’ns, et al., Case No. 1:17-cv-00970 [ECF 42] (E.D. Va. Nov. 21, 2017)

(granting a similar motion for service by email or publication), Volkswagen AG et al. v.

Unincorporated Ass’n, et al., Case No. 1:17-cv-001413 [ECF 54] (E.D. Va. May 11, 2018)

(same).

          D.     Translation of the Documents is Not Necessary, but Plaintiff Will Provide
                 One if this Court Orders the Translation.

          Plaintiff is willing to provide a translated copy of the Complaint to Defendants, if this

Court orders a translation. Plaintiff contends, however, that a translation of the Complaint is not

necessary for two reasons. First, Fed. R. Civ. P. 4 does not require a translation of the

documents; and second, the Hague Convention does not apply where the address of the person to

be served with the document is not known. See Exhibit 2, Hague Convention Article 1 (stating

that the “Convention shall not apply where the address of the person to be served with the

document is not known.”).

          Plaintiff also believes that providing a translation is not necessary in this case because

Defendants conduct their business in English, and direct their retail efforts to U.S. consumers.

For example, all of Defendants have advertised their product offerings in English, and based on

Counsel for Plaintiff’s experience in these matters, Defendants typically communicate with

customers in English and conduct settlement negotiations in English. As a result, experience and

circumstances would indicate that Defendants are fully capable of understanding and adequately

responding to the case against them without translations of the relevant pleadings

                                                 13
Case 1:19-cv-00715-LO-IDD Document 48 Filed 07/23/19 Page 14 of 14 PageID# 638




IV.    CONCLUSION

       In light of the above, Plaintiff respectfully requests that its motion for order authorizing

service of process by email be granted.




Date: July 23, 2019                         Respectfully submitted,

                                            /s/ Monica Riva Talley
                                            Monica Riva Talley (VSB No. 41840)
                                            Byron Pickard (VSB No. 47286)
                                            Dennies Varughese, Pharm.D. (pro hac vice)
                                            Nirav N. Desai (VSB. No. 72887)
                                            Nicholas J. Nowak (pro hac vice)
                                            Daniel S. Block (pro hac vice)
                                            STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                            1100 New York Ave., N.W., Suite 600
                                            Washington, DC 20005-3934
                                            Telephone No.: (202) 371-2600
                                            Facsimile No.: (202) 371-2540
                                            mtalley@sternekessler.com
                                            bpickard@sternekessler.com
                                            dvarughe@sternekessler.com
                                            ndesai@sternekessler.com
                                            nnowak@sternekessler.com
                                            dblock@sternekessler.com
                                           Attorneys for Plaintiff




                                               14
